REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

               No. 1187

         September Term, 2013


           ROBERT WHITE

                   v.

       STATE OF MARYLAND




   Woodward,
   Wright,
   Raker, Irma S.
          (Retired, specially assigned),

                   JJ.


          Opinion by Raker, J.


          Filed: June 27, 2014
       Robert White, appellant, was convicted in the Circuit Court for Wicomico County of

driving on a suspended license. Before this Court he presents the following question for our

review, which we have rephrased:

       Was the evidence sufficient to convict appellant of driving on a suspended
       license when the license had expired?

We shall hold that the evidence was sufficient to support the judgment of conviction beyond

a reasonable doubt and hence, we shall affirm.




                                               I.

       Appellant was charged by criminal information in the District Court of Maryland,

sitting in Wicomico County, with failure to display a license to a uniformed officer, driving

without a license, driving on a suspended license, and driving on a revoked license. After

appellant prayed a jury trial, the case was transferred to the Circuit Court for Wicomico

County for trial. Appellant waived his right to a jury trial, and was tried by the court on an

agreed statement of facts. The court convicted appellant of driving on a suspended license

and acquitted him of the remaining charges.1        The court sentenced him to a term of

incarceration of two years, all but one month suspended, followed by one year supervised

probation.

       At trial, the following agreed statement of facts was read into the record:




       1
           The State nolle prossed the charge of failure to display a license to a uniformed
officer.
              “Had the State proceeded to trial, the State would have called
              Trooper William Ewell of the Maryland State Police who would
              have testified that on October 23, 2012, at 1:10 p.m. hours in the
              area of Connelly Mill Road and Jersey Road, Delmar, Wicomico
              County, Maryland, he was on road patrol and he observed a car
              bearing Maryland registration 9AB5631 commit a traffic
              violation, at which time Trooper Ewell conducted a traffic stop.
              Upon making contact with the driver, the driver identified
              himself as Robert White. Trooper Ewell confirmed this through
              his Maryland vehicle photo. The Defendant informed Trooper
              Ewell that he knew that he was suspended and revoked and
              should not be driving.

              Trooper Ewell, during the course of his investigation acquired,
              and law-enforcement officers acquired the Defendant’s certified
              driving record and a certified copy of the Defendant’s original
              driver’s license application. And the Defendant was issued a
              Maryland driver’s license on February 18, 1986. It expired on
              March 24, 1990.

              Further, the Defendant has incurred multiple driving without a
              license, driving while suspended and driving while revoked.

              The trooper would identify the Defendant as the individual
              seated to the right of defense counsel, the individual in the green
              shorts, as Robert White.

              The State would offer into evidence State’s Exhibit No. 1 and
              State’s Exhibit No. 2, the driving record and the original driving
              application. And all events did occur in Wicomico County.”

Appellant added that his license was suspended starting from before 1990, it expired in 1990,

but was revoked in 1991.2



       2
       Our review of appellant’s driving record reveals that when his license expired, it was
revoked, but not suspended. At trial, however, appellant stated that his license was
suspended and not revoked when it expired. The State concurred. The trial court ruled based
                                                                               (continued...)

                                              2
       Appellant argued that because his license had expired, he could no longer be

convicted of driving on a revoked or suspended license. The State argued that since

appellant once had the privilege to drive, which was now suspended and revoked, he could

be convicted of the charges.

       The court ruled as follows:

              “This is reaching the metaphysical almost to resolve this
              particular issue about whether you can be suspended if you’ve
              previously been revoked or if you haven’t had a license for 22
              years. I’m frankly confused by this, [prosecutor], but I’m going
              to let the Court of Appeals worry about it. I assume somebody
              is going to appeal this if he or she is not happy.

              He is guilty under count three of driving while suspended. He
              is not guilty of driving while revoked, that’s count four. And
              because his license was suspended at the time of the offense, I
              don’t believe I can find him guilty of driving without a license,
              so I find him not guilty under count two.”

       As indicated above, the court sentenced appellant, and this timely appeal followed.




                                             II.

       Before this Court, appellant argues that the evidence was insufficient to support the

conviction of driving on a suspended license. He relies upon Sullivan v. State, 407 Md. 493,

502-03, 966 A.2d 919, 924 (2009), where the Court held that one who never had a license




(...continued)
on the facts presented to it. At argument, appellant acknowledged the mistake but conceded
that he is bound by the facts presented to the trial court.

                                             3
cannot be convicted of driving on a revoked license because one who has no license has no

privilege to drive. Appellant maintains that because his license expired, it is as if he never

had a license. This is so because to renew his license, he would be required to go through

the same procedure and examination as one who had never been licensed. For these reasons,

appellant asserts that the suspension on his record has become a legal nullity.

       The State counters that the expiration of a license does not negate its suspended status.

The State interprets Sullivan as holding only that a driver who was never licensed cannot be

convicted of driving on a revoked license. If a valid license is suspended, however, its

expiration does not remove or invalidate the suspension. Such a result would be an illogical

interpretation of the statutory framework, and inconsistent with legislative intent. It would

mean that one whose license was suspended for failure to pay child support or a

fine—suspensions which are indefinite—could simply let the license expire, and the

suspension would disappear.




                                              III.

       This appeal concerns the sufficiency of evidence at a bench trial. Rule 8-131(c)

provides that “[w]hen an action has been tried without a jury, the appellate court will review

the case on both the law and the evidence.” We review sufficiency of the evidence to

determine “whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a



                                               4
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Suddith, 379 Md.
425, 429, 842 A.2d 716, 718 (2004).

       Maryland Code (1977, 2012 Repl. Vol.) § 16-303(c) of the Transportation Article 3

states in relevant part, “A person may not drive a motor vehicle on any highway . . . while

the person’s license or privilege to drive is suspended in this State.” In interpreting a statute,

we aim to ascertain and effectuate the legislature’s intent. State v. Weems, 429 Md. 329, 337,

55 A.3d 921, 926 (2012). We begin with the plain meaning of the statute. If the statute is

unambiguous, our inquiry ends without resort to other rules of statutory construction. Id. We

do not view the statute in a vacuum, but in the context of the statutory scheme to which it

belongs. Id. We will construe a statute to avoid an illogical or unreasonable result, or a

result which is inconsistent with common sense. Chesapeake Charter, Inc. v. Anne Arundel

County Bd. of Educ., 358 Md. 129, 135, 747 A.2d 625, 628 (2000).

       In Sullivan, Sullivan’s license was revoked and suspended by the Motor Vehicle

Administration (“MVA”), even though he never had a driver’s license. He was convicted

of driving on a revoked license, among other charges. We reversed, and the Court of

Appeals affirmed. The Court held that one who does not hold a valid driver’s license has no

“privilege to drive,” a necessary condition of the statutes criminalizing driving while

suspended and revoked. Sullivan, 407 Md. at 502-03, 966 A.2d at 924. Because Sullivan




       3
        All subsequent references to Maryland Code (1977, 2012 Repl. Vol.) herein shall be
to the Transportation Article.

                                                5
never had a license, the Court held that he had no privilege to drive, and hence, no license

for the MVA to revoke. Id.

       In the case sub judice, appellant asserts that because his license expired, he holds no

valid license and has no privilege to drive. As such, he cannot be convicted of driving on a

suspended license. We disagree.

       Appellant admits that he held a valid driver’s license at the time it was suspended.

Unlike in Sullivan, the MVA did not suspend or revoke a non-existent privilege. Sullivan

does not control the question of first impression presented here: whether the suspension of

a valid driver’s license survives the expiration of the license.        Appellant’s suggested

interpretation of the relevant statute, which limits the duration of a suspension to the duration

of the license, is at odds with the intent of several other statutory provisions. Several of

appellant’s suspensions are because of his failure to pay fines and child support. Section 16-

203 requires the MVA to suspend a license if the license holder fails to make required child

support payments.      This provision is an important part of Maryland’s child support

enforcement. See Maryland Classified Employees Ass’n, Inc. v. State, 346 Md. 1, 16-17, 694
A.2d 937, 944 (1997); see also Extent of Authority to Suspend Driver’s License for Failure

to Pay Child Support, 91 Md. Op. Att’y Gen. 81, 83 (2006) (“Administrative driver license

suspension programs, such as Maryland’s, have proven to be especially effective in

improving child support collections.”). If the expiration of the license lifted the suspension

automatically, it would be inconsistent with § 16-203(e), which mandates suspension of the



                                                6
license until child support is paid in full or when the obligor has demonstrated good faith by

paying for six months. Similarly, a suspension because of failure to pay a fine lasts until the

fine is paid. § 27-103(a)(2). Allowing the expiration of the license to cancel such a

suspension would undermine the Legislature’s insistence that one’s driving privileges remain

suspended until the payment of the fine.

       The penalty for driving on an expired license is significantly less severe than that for

driving on a suspended license.4 If we were to hold that expiration limits suspensions, it

would provide an incentive to drivers to allow their licenses to expire. Perhaps even more

significant, if suspensions were limited to the duration of the license, nothing would prevent

a driver delinquent on fines or child support from renewing an expired license free of any

suspension. The State would lose an effective tool that requires delinquent drivers to pay

fines and child support.

       All of our sister states to consider this issue have held that a valid suspension survives

the expiration of the driver’s license. The Montana Supreme Court held as follows:

              “[A]bsent a license or privilege to drive without a license, the
              State cannot convict a person for driving on a suspended or
              revoked license. However, under the unequivocal language of
              § 61–2–107(1), MCA, a valid driver’s license that has been



       4
        Driving on an expired license is a misdemeanor with a maximum fine of $500. See
Maryland Code (1977, 2012 Repl. Vol.) § 16-115(g) of the Transportation Article
(prohibiting driving on an expired license); § 27-101(a) (stating that it is a misdemeanor to
violate any of the provisions of the Maryland Vehicle Law); § 27-101(b) (providing a $500
fine for misdemeanors). Driving on a suspended license carries a term of incarceration of
up to one or two years, as well as a fine. See § 27-101(h).

                                               7
              suspended or revoked ‘must remain suspended or revoked’ until
              the driver pays the required fees, fines and penalties. This
              statute serves to allow the State to charge a driver with ‘driving
              while suspended or revoked’ even after the license would have
              expired.”

State v. Bessette, 195 P.3d 311, 314 (Mont. 2008). Similarly, the Colorado Supreme Court

reasoned as follows:

              “All licenses to operate motor vehicles in the State of Colorado
              terminate upon a certain date, requiring a new application and
              the granting of a new license to operate a motor vehicle. Until
              the privilege of operating a motor vehicle has been restored by
              a new application and license, a privilege previously revoked
              remains revoked.”

People v. Lopez, 354 P.2d 491, 492 (Colo. 1960). The Court of Appeals of Alaska stated the

following:

              “If a license or privilege exists, it is subject to revocation, and
              it can be revoked, in the discretion of the court, for any period
              permitted by law. Once the license is validly revoked, the
              revocation remains in effect for the full period ordered,
              regardless of whether the originally valid license might
              otherwise have expired at some point during the period of
              revocation.”

Fielding v. State, 733 P.2d 271, 273 (Alaska Ct. App. 1987). Finally, the Texas Court of

Criminal Appeals held that one can be convicted of driving on a suspended license when,

“[T]he accused’s privilege to drive was suspended at or before the time his license expired

by its own terms, and that because of an unbroken chain of successive suspensions, that

privilege remained suspended from the expiration date to the time of the alleged offense.”

Allen v. State, 681 S.W.2d 38, 40 (Tex. Crim. App. 1984).

                                              8
       Our holding today is in accord with our sister states. As in Colorado, all licenses to

operate motor vehicles in Maryland terminate upon a certain date, requiring a new

application and the granting of a new license to operate a motor vehicle. When one’s

Maryland license to drive is revoked or suspended, the privilege remains revoked or

suspended until an application for a new license is filed and the license has been granted.

The MVA will not grant a new license when a suspension or revocation remains on the

applicant’s driving record. See § 16-103.1(1) (providing that the MVA may not issue a

license to an individual, “During any period for which the individual’s license to drive is

revoked, suspended, refused, or canceled in this or any other state[.]”).

       Appellant does not suggest that the suspension was lifted—either through rectifying

his delinquency or by the passage of time—only that his license had expired.5 We hold that

the expiration of appellant’s license did not invalidate the suspension. In other words,

appellant’s privilege to drive remained suspended despite the expiration of his license.

                                                  JUDGMENT OF THE CIRCUIT
                                                  COURT FOR WICOMICO COUNTY
                                                  AFFIRMED. COSTS TO BE PAID BY
                                                  APPELLANT.




       5
        Appellant’s driving record indicates that his numerous license suspensions were
largely for failure to pay fines and failure to pay child support. See Maryland Code (1977,
2012 Repl. Vol.) § 16-203(e) of the Transportation Article (allowing the Motor Vehicle
Administration to lift the suspension only when child support payments are made in full or
when the obligor has demonstrated good faith by paying for six months) and § 27-103(a)(2)
(a suspension due to failure to pay a fine lasts until the license holder pays the fine).

                                              9